


Exhibit 10.2

FORM OF SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”) is entered into as of September 23,
2019, among, Proteon Therapeutics, Inc., a Delaware corporation (“Parent”),
ArTara Therapeutics, Inc., a Delaware corporation (“Company”) and the
undersigned (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of and has the sole power to vote (or to direct the voting of)
the number of shares of Parent Capital Stock set forth opposite the
Stockholder’s name on Schedule I hereto (such shares of Parent Capital Stock
together with any other shares of Parent Capital Stock (“Shares”) the voting
power of which is acquired by such Stockholder during the Voting Period (as
hereinafter defined), are collectively referred to herein as the “Subject
Shares”);

 

WHEREAS, Company, Parent, REM 1 Acquisition, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”) are concurrently entering into
an Agreement and Plan of Merger and Reorganization, dated on or about the date
hereof (as amended from time to time, the “Merger Agreement”), pursuant to which
Merger Sub shall be merged with and into Company, with Company continuing as the
surviving corporation thereafter (the “Merger”);

 

WHEREAS, the adoption of the Merger Agreement and the transactions contemplated
thereby requires the affirmative vote (or written consent) of (a) with respect
to the approval of an amendment to Parent’s certificate of incorporation, if
necessary, to effect the Parent Series A Preferred Stock Automatic Conversion,
the holders of at least seventy seven percent (77%) of the shares of Parent
Series A Preferred Stock outstanding on the applicable record date and the
holders of a majority of the shares of Parent Common Stock outstanding on the
applicable record date; (b) with respect to the approval of the amendment of
Parent’s certificate of incorporation to effect the Nasdaq Reverse Split, the
holders of a majority of the shares of Parent Common Stock outstanding on the
applicable record date; and (c) with respect to the approval of the issuance
pursuant to the Merger and the Private Placement of shares of Parent Capital
Stock that represent (or are convertible into) more than twenty percent (20%) of
the shares of Parent Common Stock outstanding immediately prior to the Merger
and the change of control of Parent resulting from the Merger and the Private
Placement, in each case pursuant to the Nasdaq rules, the affirmative vote of a
majority of the votes cast at the Parent Stockholders’ Meeting (or any
adjournment or postponement thereof); and

 

WHEREAS, as an inducement to Company’s and Parent’s willingness to enter into
the Merger Agreement and consummate the transactions contemplated thereby,
transactions from which the Stockholder believes it will derive substantial
benefits through its ownership interest in the combined company, the Stockholder
is entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                        Capitalized Terms. For
purposes of this Agreement, capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Merger Agreement.

 

ARTICLE II

 

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

SECTION 2.1                                        Agreement to Vote. The
Stockholder hereby agrees that, during the Voting Period, and at any duly called
meeting of the stockholders of Parent (or any adjournment or postponement
thereof), or in any other circumstances (including action by written consent of
stockholders in lieu of a meeting) upon which a vote, adoption or other approval
or consent with respect to the adoption of the Merger Agreement or the approval
of the Merger and any of the transactions contemplated thereby is sought, the
Stockholder shall, if a meeting is held, appear at the meeting, in person or by
proxy, and shall provide a written consent or vote (or cause to be voted), in
person or by proxy, all its Subject Shares, in each case (i) in favor of (A) any
proposal to adopt and approve or reapprove the Merger Agreement and the
transactions contemplated thereby, including, without limitation, (1) the
amendment of Parent’s certificate of incorporation to effect the Nasdaq Reverse
Split; (2) the issuance pursuant to the Merger and the Private Placement of
shares of Parent Capital Stock that represent (or are convertible into) more
than twenty percent (20%) of the shares of Parent Common Stock outstanding
immediately prior to the Merger and the change of control of Parent resulting
from the Merger and the Private Placement, in each case pursuant to the Nasdaq
rules; and (3) if necessary, the amendment of Parent’s certificate of
incorporation to effect the Parent Series A Preferred Stock Automatic
Conversion; and (B) waiving any notice that may have been or may be required
relating to the Merger or any of the other transactions contemplated by the
Merger Agreement, and (ii) against (A) any Acquisition Proposal or Acquisition
Inquiry and any action in furtherance of any such Acquisition Proposal or
Acquisition Inquiry or any agreement, transaction or other matter that is
intended to, or would reasonably be expected to, impede, interfere with, delay,
postpone, discourage or materially and adversely affect the consummation of the
Merger and all other transactions contemplated by the Merger Agreement, and
(B) any action, proposal, transaction or agreement that, to the knowledge of the
Stockholder, would reasonably be expected to result in a material breach of any
covenant, representation or warranty or any other obligation or agreement of the
Stockholder under this Agreement. As used herein, the term “Expiration Time”
shall mean the earliest occurrence of (X) the Effective Time and (Y) the date
and time of the valid termination of the Merger Agreement in accordance with its
terms, and the term “Voting Period” shall mean such period of time between the
date hereof and the Expiration Time.

 

SECTION 2.2                                        Grant of Irrevocable Proxy.
The Stockholder hereby appoints Company and any designee of Company, and each of
them individually, as the Stockholder’s proxy, with full power of substitution
and resubstitution, to vote, including by executing written consents, during the
Voting Period with respect to any and all of the Subject Shares on the matters
and in the manner specified in Section 2.1. The Stockholder shall take all
further action or execute such

 

2

--------------------------------------------------------------------------------



 

other instruments as may be necessary to effectuate the intent of any such
proxy. The Stockholder affirms that the irrevocable proxy given by it hereby
with respect to the Merger Agreement and the transactions contemplated thereby
is given to Company by the Stockholder to secure the performance of the
obligations of the Stockholder under this Agreement. It is agreed that Company
(and its officers on behalf of Company) will use the irrevocable proxy that is
granted by the Stockholder hereby only in accordance with applicable Laws and
that, to the extent Company (and its officers on behalf of Company) uses such
irrevocable proxy, it will only vote (or sign written consents in respect of)
the Subject Shares subject to such irrevocable proxy with respect to the matters
specified in, and in accordance with the provisions of, Section 2.1.

 

SECTION 2.3                                        Nature of Irrevocable Proxy.
The proxy granted pursuant to Section 2.2 to Company by the Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies or powers of attorney granted by the
Stockholder and no subsequent proxy or power of attorney shall be given or
written consent executed (and if given or executed, shall not be effective) by
the Stockholder with respect thereto. The proxy that may be granted hereunder
shall terminate upon the termination of this Agreement, but shall survive the
death or incapacity of the Stockholder and any obligation of the Stockholder
under this Agreement shall be binding upon the heirs, personal representatives
and successors of the Stockholder.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1                                        Subject Shares.

 

(a)                                 The Stockholder agrees that during the
Voting Period, it shall not, and shall not commit or agree to, without the prior
written consent of Parent and Company (i) directly or indirectly, whether by
merger, consolidation or otherwise, offer for sale, sell (including short
sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift or by operation of law) (collectively, a “Transfer”), or
enter into any contract, option, derivative, hedging or other agreement or
arrangement or understanding (including any profit-sharing arrangement) with
respect to, or consent to or permit, a Transfer of, any or all of the Subject
Shares or any interest therein; or (ii) (A) grant any proxies or powers of
attorney with respect to any or all of the Subject Shares or agree to vote (or
sign written consents in respect of) the Subject Shares on any matter or divest
itself of any voting rights in the Subject Shares, or (B) take any action that
would have the effect of preventing or disabling the Stockholder from performing
its obligations under this Agreement. Notwithstanding the foregoing and subject
to the last sentence of this Section 3.1(a), the Stockholder may (1) make
transfers or dispositions of the Subject Shares to any member of the immediate
family of the Stockholders or to any trust for the direct or indirect benefit of
the Stockholder or the immediate family of the Stockholder, (2) make transfers
or dispositions of the Subject Shares by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the immediate family of the Stockholder, (3) make transfers of the Subject
Shares to its stockholders, direct or indirect affiliates (within the meaning
set forth in Rule 405 under the Securities Act), current or former partners
(general or limited), members or managers of the Stockholder, as applicable, or
to the estates of any such stockholders, affiliates, partners, members or
managers, or to another corporation, partnership, limited liability

 

3

--------------------------------------------------------------------------------



 

company or other business entity that controls, is controlled by or is under
common control with the Stockholder, (4) make transfers that occur by operation
of law pursuant to a qualified domestic relations order or in connection with a
divorce settlement, (5) make transfers or dispositions not involving a change in
beneficial ownership (including voting rights) and (6) if the Stockholder is a
trust, make transfers or dispositions to any beneficiary of the Stockholder or
the estate of any such beneficiary. The Stockholder agrees that any Transfer of
Subject Shares not permitted hereby shall be null and void and that any such
prohibited Transfer shall be enjoined. If any voluntary or involuntary transfer
of any Subject Shares covered hereby shall occur (including, but not limited to,
a sale by the Stockholder’s trustee in bankruptcy, or a sale to a purchaser at
any creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect.

 

(b)                                 In the event of a stock dividend or
distribution, or any change in the Subject Shares by reason of any stock
dividend or distribution, split-up, recapitalization, combination, conversion,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include the Subject Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Subject Shares may be changed or exchanged or which are received in such
transaction. The Stockholder further agrees that, in the event Stockholder
purchases or otherwise acquires beneficial or record ownership of or an interest
in, or acquires the right to vote or share in the voting of, any additional
Shares, in each case after the execution of this Agreement, the Stockholder
shall deliver promptly to the Company and Parent written notice of such event,
which notice shall state the number of additional Shares so acquired.

 

SECTION 3.2                                        Stockholder’s Capacity. All
agreements and understandings made herein shall be made solely in the
Stockholder’s capacity as a holder of the Subject Shares and not in any other
capacity.

 

SECTION 3.3                                        Other Offers. Except to the
extent Parent is permitted to take such action pursuant to the Merger Agreement,
the Stockholder (in the Stockholder’s capacity as such) shall not, nor shall the
Stockholder authorize or permit any of its Representatives to, take any of the
following actions: (i) solicit, initiate or knowingly encourage, induce or
facilitate the communication, making, submission or announcement of any
Acquisition Proposal or Acquisition Inquiry or take any action that could
reasonably be expected to lead to an Acquisition Proposal or Acquisition
Inquiry, (ii) furnish any nonpublic information regarding Parent to any Person
in connection with or in response to an Acquisition Proposal or Acquisition
Inquiry, (iii) engage in discussions or negotiations with any Person with
respect to any Acquisition Proposal or Acquisition Inquiry, (iv) approve,
endorse or recommend any Acquisition Proposal, (v) execute or enter into any
letter of intent or any Contract contemplating or otherwise relating to any
Acquisition Transaction or (vi) publicly propose to do any of the foregoing;
provided, however, that none of the foregoing restrictions shall apply to the
Stockholder’s and its Representatives’ interactions with Parent, Merger Sub, the
Company and their respective Subsidiaries and Representatives. Without limiting
the foregoing, it is understood that any violation of the foregoing restrictions
by any Representatives of the Stockholder shall be deemed to be a breach of this
Section 3.3 by the Stockholder. The Stockholder shall, and shall use reasonable
best efforts to cause its Representatives to, immediately cease and cause to be
terminated any existing

 

4

--------------------------------------------------------------------------------



 

discussions, negotiations and communications with any Person that relate to any
Acquisition Proposal or Acquisition Inquiry as of the date of this Agreement.

 

SECTION 3.4                                        Communications. During the
Voting Period, the Stockholder shall not, and shall use its reasonable best
efforts to cause its Representatives, if any, not to, directly or indirectly,
make any press release, public announcement or other public communication that
criticizes or disparages this Agreement or the Merger Agreement or any of the
transactions contemplated hereby and thereby, without the prior written consent
of Parent and Company, provided that the foregoing shall not limit or affect any
actions taken by the Stockholder (or any affiliated officer or director of
Stockholder) that would be permitted to be taken by Stockholder pursuant to the
Merger Agreement. The Stockholder hereby (i) consents to and authorizes the
publication and disclosure by Parent, Merger Sub and Company (including in any
publicly filed documents relating to the Merger or any transaction contemplated
by the Merger Agreement) of: (a) the Stockholder’s identity; (b) the
Stockholder’s beneficial ownership of the Subject Shares; (c) this Agreement;
and (d) the nature of the Stockholder’s commitments, arrangements and
understandings under this Agreement, and any other information that Parent,
Merger Sub or Company determines to be necessary in any SEC disclosure document
in connection with the Merger or any transactions contemplated by the Merger
Agreement and (ii) agrees as promptly as practicable to notify Parent, Merger
Sub and Company of any required corrections with respect to any written
information supplied by the Stockholder specifically for use in any such
disclosure document.

 

SECTION 3.5                                        Voting Trusts. The
Stockholder agrees that it will not, nor will it permit any entity under its
control to, deposit any of its Subject Shares in a voting trust or subject any
of its Subject Shares to any arrangement with respect to the voting of such
Subject Shares other than as provided herein.

 

SECTION 3.6                                        Waiver of Appraisal Rights.
The Stockholder hereby irrevocably and unconditionally waives, and agrees not to
assert, exercise or perfect (or attempt to exercise, assert or perfect) any
rights of appraisal or rights to dissent from the Merger or quasi-appraisal
rights that it may at any time have under applicable Laws, including Section 262
of the DGCL. The Stockholder agrees not to commence, join in, facilitate, assist
or encourage, and agrees to take all actions necessary to opt out of any class
in any class action with respect to, any claim, derivative or otherwise, against
Parent, Merger Sub, Company or any of their respective successors, directors or
officers, (a) challenging the validity, binding nature or enforceability of, or
seeking to enjoin the operation of, this Agreement or the Merger Agreement, or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation, entry into or consummation of the Merger Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

The Stockholder hereby represents and warrants to Parent as follows:

 

SECTION 4.1                                        Due Authorization, etc. The
Stockholder is a natural person, corporation, limited partnership or limited
liability company. If the Stockholder is a corporation, limited

 

5

--------------------------------------------------------------------------------



 

partnership or limited liability company, Stockholder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, organized or constituted. The
Stockholder has all necessary power and authority to execute and deliver this
Agreement, perform the Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of the Stockholder’s obligations hereunder and the consummation
of the transactions contemplated hereby by the Stockholder have been duly
authorized by all necessary action on the part of the Stockholder and no other
proceedings on the part of the Stockholder are necessary to authorize this
Agreement, or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Stockholder and (assuming the due
authorization, execution and delivery by Parent and Company) constitutes a valid
and binding obligation of the Stockholder, enforceable against the Stockholder
in accordance with its terms, except to the extent enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and by general equitable principles.

 

SECTION 4.2                                        Ownership of Shares. Schedule
I hereto sets forth opposite the Stockholder’s name the Shares over which the
Stockholder has sole record and beneficial ownership as of the date hereof. As
of the date hereof, the Stockholder is the lawful owner of the Shares denoted as
being owned by the Stockholder on Schedule I hereto, has the sole power to vote
or cause to be voted such Shares and has the sole power to dispose of or cause
to be disposed such Shares (other than, if Stockholder is a partnership or a
limited liability company, the rights and interest of persons and entities that
own partnership interests or units in Stockholder under the partnership
agreement or operating agreement governing Stockholder and applicable
partnership or limited liability company law, or if Stockholder is a married
individual and resides in a state with community property laws, the community
property interest of his or her spouse to the extent applicable under such
community property laws, which spouse hereby consents to this Agreement by
executing the spousal consent attached hereto). The Stockholder has, and will at
all times up until the Expiration Time have, good and valid title to the Shares
denoted as being owned by the Stockholder on Schedule I hereto, free and clear
of any and all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, adverse claims, options, security interests and demands of any
nature or kind whatsoever, other than (i) those created by this Agreement, or
(ii) those existing under applicable securities laws.

 

SECTION 4.3                                        No Conflicts. (a) No filing
with any Governmental Body, and no authorization, consent or approval of any
other person is necessary for the execution of this Agreement by the Stockholder
and (b) none of the execution and delivery of this Agreement by the Stockholder,
the performance of the Stockholder’s obligations hereunder, the consummation by
the Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof shall (i) conflict with or result
in any breach of the organizational documents of the Stockholder, (ii) result
in, or give rise to, a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of the Subject Shares or its assets may be bound or (iii) violate any
applicable order, writ, injunction, decree, judgment, statute, rule or
regulation, except for any of the foregoing as would not reasonably be expected
to impair the Stockholder’s ability to perform its obligations under this
Agreement.

 

6

--------------------------------------------------------------------------------



 

SECTION 4.4                                        Finder’s Fees. No investment
banker, broker, finder or other intermediary is entitled to a fee or commission
from Parent, Merger Sub or Company in respect of this Agreement based upon any
Contract made by or on behalf of the Stockholder, solely in the Stockholder’s
capacity as a stockholder of Parent.

 

SECTION 4.5                                        No Litigation. As of the date
of this Agreement, there is no Legal Proceeding pending or, to the knowledge of
the Stockholder, threatened against the Stockholder that would reasonably be
expected to impair the ability of the Stockholder to perform its obligations
hereunder or consummate the transactions contemplated hereby.

 

ARTICLE V

 

TERMINATION

 

SECTION 5.1                                        Termination. This Agreement
shall automatically terminate, and none of Parent, Company or the Stockholder
shall have any rights or obligations hereunder and this Agreement shall become
null and void and have no effect upon the Expiration Time. The parties
acknowledge that upon termination of this Agreement as permitted under and in
accordance with the terms of this Article VI, no party to this Agreement shall
have the right to recover any claim with respect to any losses suffered by such
party in connection with such termination, except that the termination of this
Agreement shall not relieve any party to this Agreement from liability for such
party’s breach of any terms of this Agreement prior to the termination hereof.
Notwithstanding anything to the contrary herein, the provisions of this
Article V and Article VI shall survive the termination of this Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1                                        Further Actions. Subject to
the terms and conditions set forth in this Agreement, the Stockholder agrees to
take any all actions and to do all things reasonably necessary to effectuate
this Agreement. If the Stockholder is a married individual, his or her spouse
shall deliver the spousal consent attached hereto unless the Stockholder can
demonstrate to Parent’s and Company’s reasonable satisfaction that his or her
spouse does not have any community property interests in the Subject Shares.

 

SECTION 6.2                                        Fees and Expenses. Except as
otherwise specifically provided herein, each party shall bear its own expenses
in connection with this Agreement and the transactions contemplated hereby.

 

SECTION 6.3                                        Amendments, Waivers, etc.
This Agreement may not be amended except by an instrument in writing signed by
the parties hereto and specifically referencing this Agreement. The failure of
any party to assert any rights or remedies shall not constitute a waiver of such
rights or remedies.

 

SECTION 6.4                                        Notices. Any notice, request,
instruction or other document required to be given hereunder shall be sufficient
if in writing, and sent by confirmed electronic mail transmission of a “portable
document format” (“.pdf”) attachment (provided that any notice

 

7

--------------------------------------------------------------------------------



 

received by electronic mail transmission or otherwise at the addressee’s
location on any business day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
business day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:

 

If to Parent, to

 

 

Proteon Therapeutics, Inc.

 

200 West Street

 

Waltham, Massachusetts 02451

 

Attention: Chief Executive Officer

 

Email: ceo@proteontx.com

 

with a copy to (which shall not constitute notice):

 

 

Morgan, Lewis & Bockius LLP

 

One Federal Street

 

Boston, Massachusetts 02210

 

Attention: Julio E. Vega

 

Email: julio.vega@morganlewis.com

 

If to Company, to

 

 

ArTara Therapeutics, Inc.

 

1 Little W 12th Street

 

New York, New York 10014

 

Attention: Jesse Shefferman

 

Email : jesse.shefferman@artaratx.com

 

with a copy to (which shall not constitute notice):

 

 

Cooley LLP

 

500 Boylston Street, 14th Floor

 

Boston, MA 02116-3736

 

Attention: Ryan Sansom

 

Email: rsansom@cooley.com

 

If to the Stockholder, to the address or electronic mail address set forth on
the signature pages hereto, or to such other person or address as any party
shall specify by written notice so given.

 

SECTION 6.5                                        Headings. Headings of the
Articles and Sections of this Agreement are for convenience of the parties only,
and shall be given no substantive or interpretive effect whatsoever.

 

SECTION 6.6                                        Severability. The provisions
of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application of such provision to any person or any
circumstance, is invalid or unenforceable (a) a suitable and

 

8

--------------------------------------------------------------------------------



 

equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

 

SECTION 6.7                                        Entire Agreement; Assignment.
This Agreement constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties, except that without consent Parent
and Company may assign all or any of its rights and obligations hereunder to any
of their respective Affiliates that assume the rights and obligations of Parent
or Company, respectively, under the Merger Agreement. Subject to the preceding
two sentences, this Agreement will be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assigns. Notwithstanding anything to the contrary set forth herein,
the Stockholder agrees that this Agreement and the obligations hereunder shall
be binding upon any Person to which record or beneficial ownership of the
Stockholder’s Subject Shares shall pass, whether by operation or law or
otherwise, including the Stockholder’s heirs, guardians, administrators or
successors and assigns, and the Stockholder agrees to take all actions necessary
to effect the foregoing.

 

SECTION 6.8                                        Governing Law. THIS AGREEMENT
AND ALL QUESTIONS RELATING TO THE INTERPRETATION OR ENFORCEMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.

 

SECTION 6.9                                        Specific Performance. The
Stockholder acknowledges that any breach of this Agreement would give rise to
irreparable harm for which monetary damages would not be an adequate remedy and
each of Company and Parent shall be entitled to a decree of specific performance
and to temporary, preliminary and permanent injunctive relief to prevent
breaches or threatened breaches of any of the provisions of this Agreement,
without the necessity of proving the inadequacy of monetary damages as a remedy,
which shall be the sole and exclusive remedy for any such breach.

 

SECTION 6.10                                 Submission to Jurisdiction. The
parties hereby irrevocably submit to the exclusive personal jurisdiction of the
Court of Chancery of the State of Delaware, or, if the Chancery Court declines
jurisdiction, the United States District Court for the District of Delaware or
the courts of the State of Delaware solely in respect of the interpretation and
enforcement of the provisions of this Agreement and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such

 

9

--------------------------------------------------------------------------------



 

courts, and the parties hereto irrevocably agree that all claims relating to
such action, suit or proceeding shall be heard and determined in such courts.
The parties hereby consent to and grant any such court jurisdiction over the
person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 6.4 or in such other manner as may be permitted by applicable Laws shall
be valid and sufficient service thereof.

 

SECTION 6.11                                 Waiver of Jury Trial. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.11.

 

SECTION 6.12                                 Counterparts. This Agreement may be
executed in two or more counterparts (including by facsimile transmission or
other means of electronic transmission, such as by electronic mail in “pdf”
form), each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by facsimile or otherwise) to the other parties.

 

[Remainder of the page left intentionally blank; signatures follow on next page]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent, the Company and the Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.

 

 

PROTEON THERAPEUTICS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARTARA THERAPEUTICS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

STOCKHOLDER

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

Electronic Mail Address:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------



 

SPOUSAL CONSENT

 

I                       , spouse of                         , having the legal
capacity, power and authority to do so, hereby confirm that I have read and
approve the foregoing the Support Agreement, dated as of September 23, 2019, by
and among Proteon Therapeutics, Inc., ArTara Therapeutics, Inc. and
                 (the “Agreement”). In consideration of the terms and conditions
as set forth in the Agreement, I hereby appoint my spouse as my attorney in fact
with respect to the exercise of any rights and obligations under the Agreement,
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights or obligations in the Agreement under the community property laws of
the State of California or similar laws relating to marital or community
property in effect in the state of our residence as of the date of the
Agreement.

 

 

 

Name:

 

Date:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------



 

Schedule I

 

Ownership of Shares

 

Name and Address of Stockholder

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
